UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2314



NARDRA M. DANIELS,

                                            Plaintiff - Appellant,

          versus


DEPARTMENT OF THE ARMY,

                                             Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-01-513-5-2BO)


Submitted:   January 28, 2002          Decided:     February 12, 2002


Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Nardra M. Daniels, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nardra M. Daniels appeals the district court’s order dis-

missing her civil action under the Federal Tort Claims Act with

prejudice for failure to comply with the magistrate judge’s order

to particularize her complaint.   See Fed. R. Civ. P. 41(b).   Find-

ing no abuse of discretion in the district court’s dismissal, we

affirm on the reasoning of the district court.      See Daniels v.

Department of the Army, No. CA-01-513-5-2BO (E.D.N.C. Sept. 20,

2001).   We modify the dismissal, however, to reflect that it is

without prejudice to Daniels’s right to file a new complaint in the

district court with the proper factual support.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                  2